Title: Enclosure: William Short to Gouverneur Morris, 14 September 1792
From: Short, William
To: Morris, Gouverneur


The Hague, September 14, 1792. “… I hasten merely to observe on that part of your letter in wch: you say that the observation cannot in any wise influence your conduct &c. Surely you do not mean after having carried the matter thus far & put it out of my reach to withdraw yourself from consummating the measure you adopted—under the idea now of being unauthorized—the measure itself never appeared to me a proper one, since the suspension of the King, & it was only what you said—the assurance in which you were—the agreement which you had made & my reliance on your judgment in such cases, which induced me to subscribe to it contrary to my own opinion. Whatever may be your opinion with respect to your authority it is impossible that you should at this moment abandon what relates to the six million payment & I cannot suppose it is your intention. The matter is now carried to that point where it is proper to make the best of it for the U.S. & I am persuaded you will do it. As to any other measure it may admit of other considerations. I suppose the present moment excludes any possibility of doing any thing with respect to future payments & also with respect to the arrangement of the depreciation. If you think any thing possible at present, say so & I will take it on myself in order that no opportunity may be lost of repairing if possible the fair chance which has been allowed to slip through our hands. With respect to what has passed you will no doubt see the propriety of the U.S. being credited as they are in livres, because this will stop the interest on the nominal sum paid & will be a saving when the depreciation comes to be made up. You say that withdrawing the original obligations wd. be of no avail since I question the validity of the payment &c. Since however the payment is made the validity will be certainly be considered as unquestionable by the U.S. & particularly by you. It was in conformity to your ideas therefore that I wished to have the obligations withdrawn. I still wish it because it will certainly facilitate matters here-after. I hope if in settling this payment with the commissaries you can withdraw such of the original obligations as are satisfied you will do it—& shd. you have any scruples with respect to your powers I will ask you to do it for me. There will be no settlement in the case—it is simply deducting as I have formerly mentioned to you the livres tournois pd. at different times from the original of 34. millions & the interest accruing thereon of wch. I sent you a state—the other charges they make of farmers general &c. to be left out of the question & to be settled here-after. You will have a right to ask these obligations of the commissaries at least such as are paid—the depreciation must now be of course an object of future consideration I imagine. My powers are sufficient to arrange it & if you think it possible now (though it does not appear to me so) be so good as to tell me so.…”
 